DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2021.
Applicant’s election without traverse of Group I, Claims 1-8 in the reply filed on August 24, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening mechanisms” in claim 1 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “mechanisms” that is coupled with functional language “fastening” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the disclosure, paragraph [0048], the corresponding structure of the limitation is described as “examples of which include rivets, nails, bolts, or cables”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in claim 2 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification is devoid to provide any description to specify values and scopes of low voltage. The Examiner, as a result, cannot properly construe the claim. The limitation “low” should have been rejected under 112(b) for clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al. (US 20170056914 A1) in view of Sevy (US 2017/0165392 A1).
With regard to claim 1, Beaumont discloses a volatile material dispenser (50), comprising: a base (150) that houses a printed circuit board (160); a stand assembly (220) that is coupled with the base (150) via one or more fastening mechanisms, the stand assembly including a platform (bottom of 220), a stand that extends from the platform, and a manifold (225) that extends from the stand; and a refill (52) that is removably coupled with the manifold (225), the refill (52) comprising a wick (64) that defines a wick diameter (DW), wherein the manifold houses a piezoelectric element (270) that defines an array of apertures and the array defines an array diameter (DA), and wherein a ratio of the wick diameter and the array diameter (DW/DA) is greater than 1.0 (see Para. [0052]).
However, Beaumont fails to disclose the fastening mechanisms are rivets (see claim interpretation above).
Sevy teaches a volatile material dispenser comprising rivets as fastening mechanisms (Para. [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beaumont, by incorporating the rivets taught by Sevy as the fastening mechanisms, for the purpose of providing a very secure coupling between the base and the assembly.
With regard to claim 2, Beaumont further discloses the base further includes a low voltage port (Para. [0043]) that is capable of being electrically coupled with a low voltage power source.
With regard to claim 3, Beaumont further discloses a plurality of LEDs (190) are coupled with the printed circuit board (Para. [0045]).

With regard to claim 5, Beaumont further discloses the manifold (225) comprises a chassis (Fig. 4A) and a crown (shoulder portion of 224), the crown comprising a cylindrical wall that defines a channel, and a shroud (Fig 4B, upper portion of 224) coupled to the stand assembly (220), wherein the shroud (upper portion of 224) defines a chimney that is coaxial with the channel (Fig. 4B).
With regard to claim 6, Beaumont further discloses the piezoelectric element (270) includes a piezoelectric plate (Fig. 5), and wherein the piezoelectric plate includes a dome (274), the array of apertures being entirely disposed along the dome (Para. [0052]).
With regard to claim 7, Beaumont further discloses the array of apertures are disposed in a circular array (Para. [0052]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beaumont in view of Sevy, and further in view of Kanamori et al. (US 2011/0042481 A1).
With regard to claim 8, the device of Beaumont discloses the invention as disclosed in the rejection above. However, Beaumont fails to disclose a limit switch disposed along the PCB, and wherein the limit switch prevents activation of the piezoelectric element unless a shroud is coupled with the stand assembly.
Kanamori teaches a volatile dispenser comprising a limit switch disposed along the PCB, and wherein the limit switch prevents activation of the piezoelectric element unless a shroud is coupled with the stand assembly (Para. [0079-0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beaumont, by incorporating the limit switch as taught by Kanamori between the shroud and the PCB of the device of Beaumont, for the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL . ZHOU
Primary Examiner
Art Unit 3752